UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Name of registrant in its charter) Nevada 000-53577 03-0606420 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27680 Franklin Road Southfield, MI 48034 (Address of principal executive offices) Registrant's telephone number: (248) 223-9160 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07Submission of Matters to a Vote of Security Holders. An annual meeting of our shareholders was held on May 22, 2014. At the meeting, our shareholders voted on each of the following matters: ● election of seven directors, each for a one-year term; ● ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2014; and ● an advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting. The final vote results for these three matters are set forth below. The votes cast on the election of directors were as follows: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes T. Michael Ansley 17,610,730 778,595 0 3,522,555 David G. Burke 17,209,134 1,180,191 0 3,522,555 Jay Alan Dusenberry 16,878,850 1,510,475 0 3,522,555 Philip Friedman 18,242,980 146,345 0 3,522,555 David Ligotti 16,612,138 1,777,187 0 3,522,555 Joseph M. Nowicki 18,241,480 147,845 0 3,522,555 Gregory J. Stevens 18,243,820 145,505 0 3,522,555 The votes cast on the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2014 were as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 The votes cast on the advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting were as follows: Votes For Votes Against Abstentions Broker Non-votes 2 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Dated: May 23, 2014 By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer (Principal Financial and Accounting Officer) 3
